             Case 1:19-mj-00219-SAB Document 11 Filed 12/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                         Case No. 1:19-mj-00219-SAB-1

10                 Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                       TO TRANSFER FUNDS TO CLERK OF
11          v.                                         COURT WHERE CHARGES ARE
                                                       PENDING
12   ROGELIO VELASQUEZ,

13                 Defendant.

14

15          On November 25, 2019, a detention hearing was held as to Rogelio Velasquez

16 (“Defendant”) before United States Magistrate Judge Barbara A. McAuliffe. (ECF No. 5.)

17 Defendant was ordered released on a one-thousand-dollar ($1,000) cash bond and was ordered to

18 report to the District of New Mexico where charges were pending. (Id.) On November 26,

19 2019, Defendant posted cash bonds in the amount of one-thousand dollars ($1,000). (ECF Nos.
20 6, 8.)

21          IT IS HEREBY ORDERED that the Clerk of the Court is directed to transfer the bond

22 deposited in the registry of this Court, plus accrued interest, to the Clerk of the Court in the

23 District where the charges are pending.

24
     IT IS SO ORDERED.
25

26 Dated:     December 29, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   1
